DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 3, 2022, the applicants have elected species I (Compounds of figures 8A and 8B) for further prosecution.
3. Claims 1-6 are pending in the application.
 Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds where compounds represent every known anthracene derivative in the art. The only written description is for preparing and using instant compounds where anthracene derivatives are represented by compounds disclosed in figures 8A, 8B, 9A and 9B.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over James (WO 2010/149259 A2).
James discloses Novel formulations comprising light-emitting materials for use as conducting inks for preparation of light-emitting devices (see page 3, line 21 to page 4, line 10, specifically lines 31-34 on page 3 as well as lines 14-35 on page 4). The formulation (ink) disclosed in example 3 (see page 50) and its use for preparing light-emitting device meets all the limitations of instant claims except that the solvent is 3,4-dimethylanisole instead of instant tetralin or tetrahydronaphthalene and furthermore, James does not mention concentration of solute between 3% and 12 %. However, James teaches this interchangeability between solvents as disclosed on page 9, lines 12-19. Similarly, James also teaches interchangeability between anthracene derivatives (host material) as disclosed on page 39 (see anthracene derivatives 150 and 151). Therefore, it would have been obvious to one skilled in the art to prepare ink comprising anthracene derivatives 150 and 151 using tetralin or tetrahydronaphthalene as solvent and their use for preparing light-emitting devices with reasonable expectation of success unless applicants provide unexpected results of superior activity of using solute concentration between 3% and 12%.
10. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2017-193618 A).
Kondo discloses Composition for forming light-emitting layer of an organic electroluminescent device by coating. The composition (ink) disclosed in examples 1-3 and 15-17 (see English translation) using anthracene derivatives A-13.6 (see page 8), A 23.6 1-2 (see page 29) and A 13.6-15 (see page 26) and their use for preparing light-emitting devices meet all the limitations of instant claims except that Kondo does not mention concentration of solute between 3% and 12 %. However, it would have been obvious to one skilled in the art to prepare instant ink comprising anthracene derivatives using tetrahydronaphthalene as solvent and their use for preparing light-emitting devices with reasonable expectation of success unless applicants provide unexpected results of superior activity of using solute concentration between 3% and 12%.
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625